DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claims are originally presented having a filing date of January 28, 2021. Applicant’s claim for the benefit of foreign  application JP2020-013396 with the filing date of January 30, 2020 is acknowledged. 

	Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 28, 2021 and September 30, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (US Pub. 2020/0339147).
Regarding claim 1 Hayakawa teaches an in-vehicle display apparatus comprising a display device and a control section that causes information of a vehicle to be displayed as an image in the display device, wherein (see at least Hayakawa para 15: "In the HUD apparatus according to the aspect of the present disclosure, the HUD apparatus displays, depending on switching ( changing) of a driving mode of the vehicle, contents effective for the driver and corresponding to a new driving mode after the switching in the predetermined display region provided in front of the driver."): the vehicle is configured to switch between a driving manipulation mode, in which drive force of the vehicle is controlled based on a driving manipulation made by a driver (see at least Hayakawa para 97: "On the other hand, in the manual driving mode (level 0), the vehicle system 2 does not automatically perform the traveling control. The driver drives the vehicle 1 without the driving support of the vehicle system 2."), and a driving assistance mode, in which driving assistance is implemented to automatically control the drive force of the vehicle (see at least Hayakawa para 96: "In the driving support mode (level 1 ), the vehicle system 2 automatically performs a part of the traveling control of the steering control, the brake control, and the accelerator control. The driver drives the vehicle 1 under the driving support of the vehicle system 2."); the control section includes one or more processors (see at least Hayakawa para 147: "The electronic control unit includes a microcontroller including a processor such as a CPU and an MPU and a memory such as a ROM and a RAM, and includes other electronic circuits (for example, a drive circuit such as an LED driver)."); and the one or more processors: in the driving manipulation mode, cause display to be performed in a driving manipulation display format, in which one or more first images that indicate a physical quantity accompanying the drive force of the vehicle using an indicator and a parameter change with respect to the indicator are displayed (see at least Hayakawa para 111: "a HUD display processing when a driving mode of the vehicle 1 is the manual driving mode (level 0). A content CO indicating a vehicle speed is displayed in a small and horizontally long first display region 20a positioned at a lower center of the display region 20 in a left-right direction."). Hayakawa does not explicitly teach in the driving assistance mode, cause display to be performed in a driving assistance display format, in which the first images are deleted and a second image concerning the driving assistance is displayed. However Hayakawa does teach deleting the first images and displaying a second image concerning fully automatic driving  (see at least Hayakawa para 119: "FIG. 6C illustrates a HUD display processing when a driving mode of the vehicle 1 is the fully automatic driving mode (level 5). A second display region 20b" that spreads widely in an upper-lower direction is provided at a center of the display region 20 in a left-right direction. The second display region 20b" displays the contents CO2 and C11 respectively indicating a current time point and a driving mode of the vehicle 1."). It would have been obvious to someone skilled in the art before the effective filing date to modify the embodiments of Hayakawa to include deleting the first images in lower level automatic driving based on the motivation to eliminate unnecessary contents of the display that the system controls.
Regarding claim 8, Hayakawa remains as applied to claim 1. Hayakawa further teaches in the driving manipulation display format and the driving assistance display format, speed numerical value images, which indicate a numerical value of speed of the vehicle, are arranged at a same position as each other (see at least Hayakawa para 112: "FIG. 6B illustrates a HUD display processing when a driving mode of the vehicle 1 is the conditional automatic driving mode (level 3). Similar to the HUD display processing in a case of the manual driving mode (level 0), the content CO indicating the vehicle speed is displayed in the first display region 20a positioned at the lower center of the display region 20 in the left-right direction.").
Claim(s) 2-7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa further in view of Bhalla et al. (US Pub. 2019/0204827).
Regarding claim 2, Hayakawa remains as applied to claim 1. Hayakawa further teaches the vehicle includes a mode switching portion by which the driver performs a mode switching operation to transition from the driving manipulation mode to the driving assistance mode (see at least Hayakawa para 98: "When a driving mode of the vehicle 1 is switched by the driving mode switching switch 8, the vehicle controller 3 switches (changes) the driving mode of the vehicle 1 by six stages from level 0 to level 5 in accordance with an operation of the driver on the driving mode switching switch 8"). Hayakawa teaches switching between manual and automatic driving, but Hayakawa does not explicitly teach a transition mode. However Bhalla teaches in a similar field of human interface devices the driving manipulation mode includes a main mode, in which the driver performs the driving manipulation without performing the mode switching operation, and a transitional mode, which is a stage in which the mode switching operation has been performed but the vehicle has not yet transitioned to the driving assistance mode (see at least Bhalla para 128: "The amount of time required for the vehicle 100 to transition from the autonomous mode to the manual mode will vary among different vehicle manufacturers. For example, in one embodiment, the amount of time required for the vehicle 100 to transition from the autonomous mode to the manual mode is 30 seconds or less."); the driving manipulation display format of the main mode is a main display format, in which two types of the first images are displayed next to each other (see at least Bhalla para 106: "As shown in FIG. 8A, in one embodiment, if the vehicle 100 is in the manual mode, the system 200 is configured to display at least one of the following on the dashboard display 420: (1) a set of warning lights 801 ( e.g., brake warning light, temperature warning light, oil warning light, battery warning light), (2) a gear shift position indicator 804 indicative of a current gear shift of the vehicle 100 (e.g., park, drive, neutral, etc.), (3) an autonomous indicator 500 (displayed or illuminated only when autonomous drive is available for the vehicle 100), ( 4) a set of turn indicators 803 indicative of status of turn signal indicator lights of the vehicle 100 (e.g., whether left turn signal is activated, whether right turn signal is activated),"); and the driving manipulation display format of the transitional mode is a transitional display format, in which the two types of first images are moved away from each other and the second image is displayed between the two types of first images that have been moved away from each other (see at least Bhalla para 129: "FIG. 11 is a sequence of panels 921-924 illustrating alerts provided by the system 200 and actions performed by the driver before, during, and after handoff of control of the vehicle 100 from the driver (i.e., transitioning from the manual mode to the autonomous mode), in accordance with an embodiment. In one embodiment, the system 200 provides, as shown in panel 921, alerts to notify the driver of information immediately relevant to the driver for vehicle safety and improved driving"). It would have been obvious to someone skilled in the art before the effective filing date to modify Hayakawa with Bhalla to include a transition mode based on the motivation to ensure the system is ready to take control of the vehicle before handoff.
Regarding claim 3, the combination of Hayakawa and Bhalla remains as applied to claim 2. Bhalla further teaches the two types of first images are a speed meter image, in which speed of the vehicle is displayed in an analog manner (see at least Bhalla para 106: "(10) a speed gauge 805 indicative of current speed of the vehicle 100,"), and a rotational speed meter image, in which rotational speed of a drive source of the vehicle is displayed in an analog manner (see at least Bhalla para 106: "(11) a revolutions per minute (RPM) gauge 807 indicative of a current RPM of the vehicle 100").
Regarding claim 4, the combination of Hayakawa and Bhalla remains as applied to claim 2. Bhalla further teaches in the main display format, a third image is displayed in a middle region set between the two types of first images (see at least Bhalla para 106: "FIG. 8A illustrates examples of different alerts displayed on a dashboard display 420 inside a vehicle 100 in the manual mode, in accordance with an embodiment. As shown in FIG. 8A, in one embodiment, if the vehicle 100 is in the manual mode, the system 200 is configured to display at least one of the following on the dashboard display 420: … (8) a dynamic map view 806 of the vehicle 100"); and in the transitional display format, the third image is moved to and displayed in a region other than the middle region and the second image is displayed overlapping the middle region of the main display format (see at least Bhalla para 135: "In response to the successful completion of the handoff, the system 200 changes a UI/UX design for the vehicle 100 (e.g., changing Uls on the head-up display 410, the dashboard display 420, the infotainment console 430, etc.) to one that is optimized for the autonomous mode. For example, in the autonomous mode, the system 200 initially displays on the infotainment console 430 a route overview 931 to inform the driver of how long the vehicle 100 will be in autonomous drive and when the driver is expected to take over control of the vehicle 100, then displays other dynamic map views or infotainment.").
Regarding claim 5, the combination of Hayakawa and Bhalla remains as applied to claim 4. Bhalla further teaches the third image is a sign image indicating a sign of a road on which the vehicle is currently travelling (see at least Bhalla para 103: "As shown in FIG. 7A, in one embodiment, the system 200 is configured to selectively display at least one of the following on the head-up display 410 based on a state of the vehicle 100: …(2) an alert 713 indicative of local signage (e.g., a speed limit traffic sign)").
Regarding claim 6, the combination of Hayakawa and Bhalla remains as applied to claim 2. Hayakawa teaches increasing and decreasing the size of content regions based on driving mode (see at least Hayakawa para 22: "Since the driver always performs a driving operation in a manual driving mode (level 0), sizes of display regions of contents are small so as not to obstruct a view in front of the driver. On the other hand, in an automatic driving mode ( equal to or higher than level 1), when a driving operation is assisted by the system, for example, display regions of contents can be increased so as to display contents corresponding to the automatic driving mode ( equal to or higher than level 1) within a range in which a driving operation of the driver is not hindered."), but Hayakawa does not explicitly teach the two types of first images in the transitional display format are reduced in size, compared to the two types of first images in the main display format. However, Hayakawa explains that the regions are increased when transitioning from manual (level 0) to automatic (levels 1-5) driving as the driver does not need to monitor the environment as much. It would have been obvious to someone skilled in the art before the effective filing date to modify Hayakawa to include shrinking the speedometer and tachometer when shifting from manual to automatic mode based on the motivation to hide information the system is monitoring.
Regarding claim 7, Hayakawa remains as applied to claim 1. Hayakawa teaches displaying images, but Hayakawa does not explicitly teach overlapping images. However, Bhalla teaches in a similar field of human interface devices a display position of the first image in the driving manipulation display format partially overlaps a display position of the second image in the driving assistance display format (see at least Bhalla para 82: "(e.g., overlays 531, 533 in FIG. 6B) on a dynamic map view of the vehicle 100 displayed on a display device inside the vehicle 100 (e.g., the navigation tab of the infotainment console 430, etc.)"). It would have been obvious to someone skilled in the art before the effective filing date to overlap the displays based on the motivation to have the alerts visible to the driver.
Regarding claim 9, Hayakawa remains as applied to claim 8. Hayakawa does not explicitly teach an upper limit value image, however Bhalla teaches in a similar field of Human interface devices in the driving assistance display format, an upper limit value image, which shows an upper limit value of the speed of the vehicle in the driving assistance mode (see at least Bhalla para 108: "a UI 870 comprising both vehicle status and diagnostics information and environmental in view information such as, but not limited to, an alert 871 indicative of local signage ( e.g., a speed limit traffic sign), an alert 872 indicative of current location of the vehicle 100, an alert 873 indicative of current speed of the vehicle 100"), is placed at a position near and lateral to the speed numerical value image (see at least Bhalla Fig. 8C: "Bhalla illustrates the alert 872 is near and lateral to a speed numerical value image 873"). It would have been obvious to someone skilled in the art before  the effective filing date to modify Hayakawa with Bhalla to include an upper limit value image based on the motivation to convey the speed limit to the driver in the event they need to take over the vehicle.

    PNG
    media_image1.png
    566
    1240
    media_image1.png
    Greyscale

Regarding claim 10, Hayakawa remains as applied to claim 1. Hayakawa does not explicitly display information arranged in an arc shape, however Bhalla teaches in a similar field of human interface devices in the driving manipulation display format, a circular image, which indicates information of the vehicle, is arranged inside the first image that forms an arc shape (see at least Bhalla fig. 4B: "Bhalla illustrates a tachometer on the left that includes an arc/circular shape"); and the circular image remains to be displayed even when the first image is deleted in the driving assistance display format (see at least Bhalla para 77: "For example, in one embodiment, the system 200 displays one or more visual alerts (e.g., circular icon 520 in FIGS. 5A-5C) on a display device inside the vehicle 100, such as the dashboard display 420, the infotainment console"). It would have been obvious to someone skilled in the art before the effective filing date to modify Hayakawa with Bhalla to include arc shaped information based on the motivation to imitate existing analog dials for tachometers and speedometers that people are familiar with.

    PNG
    media_image2.png
    481
    1164
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shim et al (US Pub. 2019/0149607) teaches a display that has information between a tachometer and speedometer. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER SWIDLER whose telephone number is (571)272-3913. The examiner can normally be reached Monday- Thursday 8 - 5 pm EST and Friday 8 - 12 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/T.S./     Examiner, Art Unit 3663                                                                                                                                                                                                   
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663